DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 28 (and its respective dependent claim(s)) is objected to for the following reason. Since the intended meaning could be determined from what is set forth in the specification, a 112 rejection was not made but instead this lack of clarity issue is being set forth in the following claim objection. 
	With respect to claim 28, a 112 rejection was made in the prior office action concerning the term “lighting lens” and that the assumed meaning was “lighting housing”. This was amended in line 4 of the claim, however, line 5 still uses the term “lighting lens”. For purposes of examination, in line 5, the term “lighting lens” is assumed to mean “lighting housing” and correction is required. 
Claim Rejections - 35 USC § 112
Claim 40 (and its respective dependent claim(s)) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 40, the claimed “activating the lighting device to emit visible light”, in light of the other limitations being claimed, is vague and indefinite. Specifically, claim 40 indirectly depends from claim 33 which has already claimed the activating and emitting of visible light. It is not clear if applicant is claiming the re-activating and re-emitting of the visible light or if some other limitation is intended. For purposes of examination, the assumed meaning of claim 40 is “re-activating the lighting device to re-emit visible light”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30-34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carpenter publication number 2022/0122485. 
With respect to claim 30, Carpenter discloses the limitations therein including the following: a method of demonstrating a change of a photochromic lens from a non-darkened state to a darkened state when not inserted into an eye (abstract, paragraphs 0003-0004, 0030, 0041); comprising inserting a contact lens into a cavity disposed in a housing (abstract, figs 2A, 2B, paragraphs 0046-0047, the contact lenses “200” within the interior cavity portion “106” within housing portion “102a”); aligning the contact lens to a contact lens region inside the housing (figs 2A, 2B, contact lenses “200” aligned on stand “128” with stand “128” which hold the contact lenses as the “contact lens region”); aligning the contact lens to a viewing window disposed in an outer surface of the housing (fig 2A, paragraph 0046, 0052, disclosing that when the device has the movable frame 138 with the attached UV lights in the withdrawn position, the upper portion of 102a” has a transparent window i.e. where “120” is pointing in fig 2a as the “viewing window”); the viewing window axially aligned with the contact lens region (fig 2A, the viewing window where “120” is pointing in fig 2A being axially aligned with the contact lens region of “128”); activating a control circuit coupled to a lighting device disposed in the cavity (figs 2A, 2B, paragraphs 0059, 0061, a control circuit within the housing coupled to the lighting device and activated through switches or buttons “156”); the activation causing the lighting device to emit UV light or HEV light to the contact lens region to expose the contact lens to the UV or HEV light (fig 2B, paragraphs 0052, 0059-0061); the emission for a defined demonstration period of time (paragraph 0065). 
With respect to claim 31, Carpenter discloses the control circuit activating a heating circuit (fig 1, paragraphs 0055-0061) to cause a heating element to generate heat in the contact lens region in response to activation of the control circuit (paragraphs 0055-0061). 
With respect to claim 32, Carpenter discloses the control circuit activating a heating circuit to control the temperature in the contact lens region (paragraphs 0057-0059, controlling the temperature within the cavity which includes the contact lens region); to a defined temperature based on a temperature signal representing the temperature in the contact lens region generated by a temperature sensor in the housing and coupled to the control circuit (paragraphs 0057-0059). 
With respect to claim 33, Carpenter further discloses the control circuit activating the lighting device in the cavity to emit visible light to the contact lens region (fig 1, paragraph 0034, visible light sources “134”); in response to activation of a switch coupled to the control circuit (paragraphs 0059-0061). 
With respect to claim 34, Carpenter further discloses pulsing the visible light to the contact lens region in response to activation of the switch (paragraphs 0059-0061). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter. 
With respect to claim 35, Carpenter discloses a heating circuit comprising a heating element disposed in the cavity (fig 1, paragraphs 0055-0061); the heating element generating heat to the contact lens region in response to the activation of the switch (paragraphs 0055-0061). 
With respect to claim 35, Carpenter discloses as is set forth above but does not specifically disclose the heating element aligned with the contact lens region. However, Carpenter is accomplishing the same purpose as that of the claimed invention by heating the contact lens during a photochromic contact lens demonstration (abstract, paragraphs 0055-0057). As such, having the heating element as either being to the side of the contact lens region or aligned with the contact lens region would be an obvious matter of design choice. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the heating element of Carpenter as being aligned with the contact lens region since Carpenter is accomplishing the same purpose as that of the claimed invention and having the heating element as being aligned with the contact lens region would be obvious to one of ordinary skill in the art, at the time of the effective filing for the purpose of heating the contact lens during a photochromic contact lens demonstration process. 
With respect to claim 36, Carpenter further discloses the control circuit activating the heating circuit for a defined initialization period after the activation of the switch (paragraph 0067). 
Prior Art Citations
	Merkle publication number 2011/0024649, Borup publication number 2007/0206377, and French document 2,966,594 were previously are being cited herein to show additional devices and/or methods that could have been used to read on and/or make obvious a number of the above rejected claims, however, such rejections would have been repetitive.   
Allowable Subject Matter
Claims 1-29 are allowed.
Claims 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 40-41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and based on the assumed meaning of the 112 rejection set forth above). 
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed contact lens demonstration device specifically including, as the distinguishing features in combination with the other limitations, a heating element, a heating circuit to cause the heating element to generate heat in the contact lens region, the control circuit coupled to the heating circuit and configured to active the heating circuit, and wherein the heating element comprises a dome-shaped metal component aligned to the contact lens region and disposed in the contact lens region, the dome-shaped metal component electrically coupled to the control circuit. Specifically, with respect to claims 37-41, none of the prior art either alone or in combination disclose or teach of the claimed method of demonstrating a change of a photochromic lens from a non-darkened state to a darkened state when not inserted into an eye, specifically including, as the distinguishing features in combination with the other limitations, a control circuit activating a lighting device disposed in the cavity to emit visible light to the contact lens region in response to activation of a switch coupled to the control circuit before the activating the lighting device to emit the UV or HEV light to the contact lens region, the control circuit activating a heating circuit comprising a heating element disposed in the cavity, the heating element aligned to the contact lens region generating heat to the contact region in response to the activation of the switch, measuring the temperature in the contact lens region, and deactivating the lighting device to discontinue the emission of the visible light to the contact lens region in response to the measured temperature exceeding a defined threshold temperature. 
Response to Arguments
	Claim 1 is previously allowed claim 8 in independent form. There are no outstanding 112 issues nor prior art applicable to claim 1 or its dependent claims. As such, claim 1 and its dependent claims are allowable. 
	With respect to the 112 rejection of claim 40, applicant argues that all 112 rejections of the prior office action have been addressed. The examiner respectfully disagrees. The 112 rejection of claim 40 was set forth in the prior office action and is still 


applicable. Note that a similar 112 rejection of claim 26 was addressed and corrected pursuant to the examiner’s assumed meaning. However, the 112 rejection of claim 40 has not been addressed.  
With respect to claims 30-36, applicant has not amended these claims to overcome the prior art applied in the prior office action. Additionally, applicant has not set forth any arguments (in their arguments of August 24, 2022) as to why the applied prior art is not applicable. Applicant’s arguments state that claims 2-41 (and therefore claims 30-36) each depend from independent claim 1 and are therefore allowable for the same reasons applicable to claim 1. The examiner respectfully disagrees. Claim 30 is an independent claim. Claim 30 and dependent claims 31 to 36 were rejected in the prior office action. The rejection of these claims are still applicable for the reasons set forth in the rejections above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 1, 2022